Exhibit 10.1

 

LOGO [g635314g1013084113050.jpg]

October 11, 2018

Amit Singh

Sent via e-mail

Re: Terms of Employment

Dear Amit:

This letter agreement (the “Agreement”) is entered into between Palo Alto
Networks, Inc. (“Company” or “we”) and Amit Singh (“Executive” or “you”). We
intend that your start date will be November 1, 2018. This Agreement will be
effective on your actual start date (the “Effective Date”).

1. Position. Beginning on the Effective Date, you will serve as President of the
Company. You will report to the Company’s Chief Executive Officer (“CEO”) and
shall perform the duties and responsibilities customary for such position and
such other related duties as are assigned by the CEO. This is a full-time
position.

While you render services to the Company, you will not engage in any other
employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. You may
engage in civic and not-for-profit activities as long as such activities do not
interfere with the performance of your duties hereunder. By signing this
Agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

2. Cash Compensation.

(a) Base Salary. Your salary will be at an annualized rate of $750,000 per year
beginning on the Effective Date, payable in accordance with the Company’s
standard payroll schedule. Your salary, as well as any other cash amounts
payable under this Agreement, will be subject to applicable tax withholdings.
Your salary may be adjusted from time to time by the Company’s Board of
Directors (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”) in their sole discretion, subject to Section 5.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

(b) Annual Incentive Compensation Payment. You will have the opportunity to earn
a target annual incentive compensation payment of 100% of your annual base
salary for each fiscal year based on the achievement of certain objectives,
which will be established by our Board and/or the Compensation Committee. Each
incentive compensation payment is subject to your continued employment through
and until the date of payment. Your target annual incentive compensation
opportunity and the terms and conditions thereof may be adjusted from time to
time by our Board or the Compensation Committee in their sole discretion. Your
annual incentive for fiscal 2019 will be pro-rated based on the time you are
employed during fiscal 2019.

3. Equity.

(a) Time-Based RSUs. The Company will grant you restricted stock units pursuant
to the Company’s 2012 Equity Incentive Plan (the “Plan”) having an approximate
value of $10,000,000 (the “Time-Based RSUs”). The Time-Based RSUs will vest over
a 4-year period from the grant date subject to you being a Service Provider (as
defined in the Company’s 2012 Equity Incentive Plan (the “Plan”)) through each
vesting date. 40% of the Time-Based RSUs shall vest on the one-year anniversary
of the grant date; 30% shall vest during the second year in four equal quarterly
increments; 20% shall vest during the third year in four equal quarterly
increments; and 10% shall vest during the fourth year in four equal quarterly
increments. We expect the grant date of the Time-Based RSUs to occur the
business day following the Effective Date.

The number of shares you receive with respect to the Time-Based RSUs will be
determined based on the average closing price of the Company’s stock for the 30
trading days ending on the day before the Effective Date.

(b) Performance-Stock Option. The Company will grant you a stock option pursuant
to the Plan to purchase a number of shares of the Company’s common stock that
results in an approximate aggregate grant date fair value for financial
accounting purposes of $24,500,000 on the terms set forth below (the
“Performance Option”). The Performance Option will have a per share exercise
price equal to the fair market value of a share of Company common stock on the
grant date. We expect the grant date of the Performance Option to occur the
business day following the Effective Date. The Performance Option will have a
maximum term equal to 7 years, with the 1/4 of the Performance Option described
under (iv) having a maximum term of 7.5 years.

Shares subject to the Performance Option become eligible to vest upon
achievement of the following stock price targets (measured based on the average
closing price for a 30 consecutive trading day period (“Stock Price
Achievement”) during the period specified below following the grant date of the
Performance Option (the “Performance Window”)):

(i) 1/4 of the shares subject to the Performance Option become eligible to vest
(“Eligible Option Shares”) upon Stock Price Achievement during a 4-year
Performance Window that equals or exceeds $297.75 per share.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

(ii) 1/4 of the shares subject to the Performance Option become Eligible Option
Shares upon Stock Price Achievement during a 5-year Performance Window that
equals or exceeds $397.00 per share.

(iii) 1/4 of the shares subject to the Performance Option become Eligible Option
Shares upon Stock Price Achievement during a 6-year Performance Window that
equals or exceeds $496.25 per share.

(iv) 1/4 of the shares subject to the Performance Option become Eligible Option
Shares upon Stock Price Achievement during a 7-year Performance Window that
equals or exceeds $595.50 per share.

To the extent that the any of the Stock Price Achievements are met, the
corresponding Eligible Option Shares will vest as to 1/4 of such shares on each
annual anniversary of the Performance Option grant date, subject to you
continuing to be a Service Provider through each vesting date. If a Stock Price
Achievement milestone has been achieved once during the applicable Performance
Window, then achievement related to such milestone shall be deemed to occur and
no subsequent stock price drop will have any effect on a previous achievement.
Any shares subject to the Performance Option that do not become Eligible Option
Shares prior to the expiration of the applicable Performance Window shall
forfeit. If a Change in Control occurs during a Performance Window, the per
share price payable to Company stockholders at the closing shall be the final
Stock Price Achievement, and any shares subject to the Performance Option that
do not become Eligible Option Shares as of the Change in Control will terminate.

The terms of the Time-Based RSUs, the Investment RSUs and the Performance Option
shall each be set forth in a form of award agreement under the Plan.

4. At Will Employment. While we look forward to a productive relationship, your
employment with the Company, however, is for an unspecified period of time and
this Agreement creates an at-will employment relationship that may be terminated
(subject to the terms of this Agreement) by you or the Company at any time for
any reason and with or without cause or prior notice. Upon termination of your
employment for any reason, you shall be entitled to receive any compensation
earned and reimbursements due through the effective date of termination.

5. Termination Benefits.

(a) Subject to 5(d) below, if your employment terminates in a manner giving rise
to benefits under either paragraph (b) or (c) below, the post-termination
exercise period of your then-outstanding and vested stock options will be the 12
month anniversary of your separation unless the maximum term of any such stock
options would occur prior to the 12 month anniversary, in which case it will be
the maximum term of such stock options.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

(b) Following a Change in Control. In the event that there is a Change in
Control of the Company and the Company or its successor terminates your
employment other than for Cause, or you terminate your employment for Good
Reason, in either case upon or within 12 months following the Change in Control,
then you will be entitled to receive:

(i) a lump-sum payment equal to your then-current annual base salary, 100% of
your target incentive compensation payment for that fiscal year, and
reimbursement of 12 months of your COBRA premiums;

(ii) accelerated vesting of each of the Time-Based RSUs, and any other
then-outstanding unvested time-based equity awards, equal to the shares that
would have vested by the 24 month anniversary of your last date of employment;
and

(iii) accelerated vesting of any unvested Eligible Option Shares subject to the
Performance Option equal to the shares that would have vested by the 24 month
anniversary of your last date of employment (collectively, the “Change in
Control Severance Benefits”). Your entitlement to the Change in Control
Severance Benefits is subject to your compliance with subsection (d) below.

(c) Other Termination. In the event that your employment is terminated by the
Company other than for Cause, at any time before a Change in Control or more
than 12 months following a Change in Control, then you will receive

(i) a lump sum payment equal to 9 months of your then current base salary, 75%
of your target incentive compensation payment for that fiscal year, and 9 months
of your COBRA premiums;

(ii) accelerated vesting of each of the Time-Based RSUs, and any other
then-outstanding unvested time-based equity awards, equal to the shares that
would have vested by the 9 month anniversary of your last date of employment;

(iii) accelerated vesting of any unvested Eligible Option Shares subject to the
Performance Option equal to the shares that would have vested by the 9 month
anniversary of your last date of employment (collectively, the “Other
Termination Severance Benefits”). Your entitlement to the Other Termination
Severance Benefits is subject to your compliance with subsection (d) below.

(d) Form and Timing of Payment. This Section 5 will not apply unless you
(i) have returned all Company property in your possession, (ii) have resigned as
a member of the Board of the Company and all of its subsidiaries, to the extent
applicable, and (iii) have executed a general release of all claims that you may
have against the Company or persons affiliated with the Company. The release
must be in the form prescribed by the Company. You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”). The Release Deadline will in no event be later than 50
days after your separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section 5. The severance payments will be paid in
lump sum and/or commence, as applicable, following the effectiveness of the
release within 60 days after your separation and, once they commence, will
include a catch-up payment covering the amount that would have otherwise been
paid during the period between your termination of employment and the first
payment date but for the application of this provision. Notwithstanding the
foregoing, if the 60-day period described in the preceding sentence spans two
calendar years and/or if your severance payments are Deferred Payments (as
defined below), then the payments will be paid in lump sum and/or commence, as
applicable, on the 60th day following your termination of employment, subject to
Section 6.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

(e) Definitions.

(i) For purposes of this Agreement, “Cause” shall mean: (i) conviction of any
felony or any crime involving moral turpitude or dishonesty; (ii) participation
in intentional fraud or an act of willful dishonesty against the Company;
(iii) willful breach of the Company’s policies which materially harms the
Company; (iv) intentional damage of a substantial amount of the Company’s
property; (v) willful and material breach of this agreement or Employee
Invention Assignment and Confidentiality Agreement; or (vi) a willful failure or
refusal in a material respect by you to follow the lawful, reasonable policies
or directions of the Company as specified by the Board after being provided with
notice of such failure, such notice specifying in reasonable detail the tasks
which must be accomplished and a timeline for the accomplishment to avoid
termination for Cause, and an opportunity to cure within 30 days of receipt of
such notice.

(ii) For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in your authority, status, obligations or responsibilities, provided
that following a Change in Control a change in title alone (not accompanied by a
change in authority, status, obligations or responsibilities) shall not
constitute a material reduction; (ii) a reduction of your total annual
compensation of more than 10% unless such reduction is no greater (in percentage
terms) than compensation reductions imposed on substantially all of the
Company’s employees pursuant to a directive of the Board; (iii) any failure by
the Company to pay your base salary; (iv) the relocation of the principal place
of the Company’s business to a location that is more than 35 miles further from
your home than before the relocation; or (v) the Company’s material breach of
this Agreement. Your resignation must occur within 12 months after one of the
foregoing conditions has come into existence without your consent. A resignation
for Good Reason will not be deemed to have occurred unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence and the Company fails to remedy the condition within 30 days after
receiving your written notice.

(iii) For purposes of this Agreement, “Change in Control” shall mean: (i) the
sale or other disposition of all or substantially all of the assets of the
Company; (ii) any sale or exchange of the capital stock of the Company by the
stockholders of the Company in one transaction or series of related transactions
where more than 50% of the outstanding voting power of the Company is acquired
by a person or entity or group of related persons or entities; (iii) any
reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than 50% of the outstanding voting power of the
surviving entity (or its parent corporation) immediately after the transaction;
or (iv) the consummation of the acquisition of 51% or more of the outstanding
stock of the Company pursuant to a tender offer validly made under any federal
or state law (other than a tender offer by the Company). Notwithstanding the
foregoing, a transaction will not be deemed a Change in Control unless the
transaction qualifies as a change in control event within the meaning of
Section 409A.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

6. Section 280G. If any payments and other benefits provided for in this
Agreement or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 6, would be subject to the
excise tax imposed by Section 4999 of the Code, then payments and other benefits
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: (i) cancellation of accelerated vesting of
stock options that are out-of-the-money; (ii) reduction in cash payments;
(iii) cancellation of accelerated vesting of all equity awards that are not
out-of-the-money stock options; and (iv) other employee benefits. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant. The Company will select a professional services firm to make all of the
determinations required to be made under this section relating to parachute
payments. The Company will bear all costs the firm may reasonably incur in
connection with any calculations contemplated by these paragraphs relating to
parachute payments.

7. Section 409A. For purposes of this Agreement, a termination of employment
will be determined consistent with the rules relating to a “separation from
service” as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this Agreement in connection with your termination
of employment constitute deferred compensation subject to Section 409A
(“Deferred Payments”), and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between your termination of employment and the first payment date but for
the application of this provision, and the balance of the installments (if any)
will be payable in accordance with their original schedule. To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A. To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

8. Benefits. You will continue to be eligible to participate in benefit plans
established by the Company for its employees from time to time. Upon your
termination of employment with the Company for any reason, you will be paid your
salary through your date of termination.

9. Confidentiality; Compliance with Policies. As an employee of the Company, you
will have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, as a condition of your employment you are required to sign the
Company’s “Employee Invention Assignment and Confidentiality Agreement” on or
prior to your start date. A copy of that agreement is attached hereto as
Exhibit A. We wish to impress upon you that we do not want you to, and we hereby
direct you not to, bring with you any confidential or proprietary material of
any former employer or to violate any other obligations you may have to any
former employer. You represent that your signing of this Agreement and the
Company’s Employee Invention Assignment and Confidentiality Agreement, and your
commencement of employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers. You agree to
be bound by the policies and procedures of the Company now or hereafter in
effect relating to the conduct of employees.

10. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within 3 business
days of commencing employment with the Company you will need to present
documentation demonstrating that you have authorization to work in the United
States.

11. Governing Law; Arbitration. This Agreement shall be construed and enforced
in accordance with the internal laws of the State of California (without regard
to its laws relating to choice-of-law or conflict-of-laws). You and the Company
shall submit to mandatory and exclusive binding confidential arbitration of any
controversy or claim arising out of, or relating to, this Agreement or any
breach hereof or otherwise arising out of, or relating to, your employment with
the Company or the termination thereof, provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining injunctive relief from a court having
jurisdiction over the parties related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. Such arbitration shall be conducted through JAMS in the State of
California, Santa Clara County, before a single neutral arbitrator, in
accordance with the JAMS’ then-current rules for the resolution of employment
disputes. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. Judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Successors. This Agreement shall inure to the benefit of and be binding upon
(a) the Company and any of its successors, and (b) you and your heirs, executors
and representatives in the event of your death. Any successor to the Company
shall be deemed substituted for the Company under the terms of this agreement
for all purposes. In the event of a Change in Control, the Company agrees to
obtain assumption of this Agreement by its successor.

(b) Modification. This Agreement, including, but not limited to the at will
provision above, may not be amended or modified other than by a written
agreement designated as an amendment and executed by you and a representative of
the Board, although the Company reserves the right to unilaterally modify your
compensation, benefits, job title and duties (subject to any express limitations
set forth above).

(c) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

(d) Attorney’s Fees. The Company will reimburse you for reasonable attorney’s
fees involved in the negotiation of this Agreement, up to a maximum of $10,000.

(e) Complete Agreement. This Agreement (together with the Employee Invention
Assignment and Confidentiality Agreement, the D&O Indemnification Agreement (if
any) and the Plan, any successor equity incentive plan and any equity award
agreement issued thereunder) represents the entire agreement between you and the
Company with respect to the material terms and conditions of your employment,
and supersedes and replaces all prior discussions, negotiations and agreements.

(f) Counterparts. This Agreement may be executed (i) in counterparts, each of
which shall be an original, with same effect as if the signatures hereto were on
the same instrument; and (ii) by facsimile or pdf. The parties agree that such
facsimile or pdf signatures shall be deemed original signatures for all
purposes.

[remainder of page left blank]

[signature page to follow]

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

We are extremely excited about you joining Palo Alto Networks.

Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this Agreement and returning a copy
to me via email.

For and on behalf of Palo Alto Networks.

 

/s/ Nikesh Arora Nikesh Arora, Chief Executive Officer Agreed to and accepted:
/s/ Amit Singh Amit Singh

Dated: October 11, 2018

Attachments:

Exhibit A:     Employee Invention Assignment and Confidentiality Agreement

 

3000 TANNERY WAY | SANTA CLARA, CA 95054 | MAIN: 408.753.4000 |
PALOALTONETWORKS.COM



--------------------------------------------------------------------------------

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Palo Alto
Networks, Inc., a Delaware corporation (the “Company”), I hereby represent to,
and agree with the Company as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its “Proprietary Information” (as defined in Section 7 below), its
rights in “Inventions” (as defined in Section 2 below) and in all related
intellectual property rights. Accordingly, I am entering into this Employee
Invention Assignment and Confidentiality Agreement (this “Agreement”) as a
condition of my employment with the Company, whether or not I am expected to
create inventions of value for the Company.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets that I make or conceive or first reduce
to practice or create, either alone or jointly with others, during the period of
my employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Inventions”).

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company and are hereby irrevocably assigned by me to the Company. Attached
hereto as Exhibit A is a list describing all inventions, original works of
authorship, developments and trade secrets which were made by me prior to the
date of this Agreement, which belong to me and which are not assigned to the
Company (“Prior Inventions”). I acknowledge and agree that if I use any of my
Prior Inventions in the scope of my employment, or include them in any product
or service of the Company, I hereby grant to the Company a perpetual,
irrevocable, nonexclusive, world-wide, royalty-free license to use, disclose,
make, sell, copy, distribute, modify and create works based on, perform or
display such Prior Inventions and to sublicense third parties with the same
rights. If no such list of Prior Inventions or Exhibit A is completed and/or
attached hereto, I represent that I have no Prior Inventions at the time of
signing this Agreement.

4. Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

 

Page 1 of 5



--------------------------------------------------------------------------------

5. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of or credit on an Assigned Inventions, to object
to or prevent the modification or destruction of any Assigned Inventions or
Prior Inventions licensed to Company under Section 3, or to withdraw from
circulation or control the publication or distribution of any Assigned
Inventions or Prior Inventions licensed to Company under Section 3, and any
similar right, existing under judicial or statutory law of any country or
subdivision thereof in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”

6. Assistance. I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Assigned Inventions in any
and all countries. I will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. My obligations under this
paragraph will continue beyond the termination of my employment with the
Company, provided that the Company will compensate me at a reasonable rate after
such termination for time or expenses actually spent by me at the Company’s
request on such assistance. I appoint the Secretary of the Company as my
attorney-in- fact to execute documents on my behalf for this purpose.

7. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists and data, and domain names.

8. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company and, upon Company request, will execute a document confirming my
agreement to honor my responsibilities contained in this Agreement. I will not
take with me or retain any documents or materials or copies thereof containing
any Proprietary Information.

9. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

 

Page 2 of 5



--------------------------------------------------------------------------------

10. Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my undivided attention and effort during normal business hours.
While I am employed by the Company, I will not provide services to, or assist in
any manner, any business or third party that competes with the current or
planned business of the Company, nor will I, without the prior written approval
of (i) an officer of the Company if I am not an executive officer of the
Company, or (ii) the Board of Directors of the Company if I am an executive
officer of the Company, engage in any other professional employment or
consulting.

11. Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

12. Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.

13. Non-Solicitation of Suppliers/Customers. During my employment with the
Company and after termination of my employment, I will not directly or
indirectly solicit or take away suppliers or customers of the Company if the
identity of the supplier or customer or information about the supplier or
customer relationship is a trade secret or is otherwise deemed confidential
information within the meaning of California law.

14. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

15. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws. If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto.
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

17. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

18. Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

 

Page 3 of 5



--------------------------------------------------------------------------------

19. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

20. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

21. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
myself. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time. This Agreement shall be effective as of the first day of my
employment by the Company, which is November 1, 2018.

 

Palo Alto Networks, Inc.       Employee: By:  

/s/ Nikesh Arora

     

/s/ Amit Singh

  Signature       Signature Name:  

Nikesh Arora

     

Amit Singh

  Name (Please Print)       Name (Please Print) Title:   Chief Executive Officer
      President

 

Page 4 of 5



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PRIOR INVENTIONS

 

1.

The following is a complete list of all Prior Inventions relevant to the subject
matter of my employment by the Company that have been made or discovered or
conceived or first reduced to practice by me or jointly with others prior to my
employment by the Company that I desire to remove from the operation of the
Company’s Employee Invention Assignment and Confidentiality Agreement:

 

  ☒

No inventions or improvements.

 

  ☐

Additional sheets attached.

 

  ☐

See below:

 

2.

I propose to bring to my employment the following materials and documents of a
former employer:

 

  ☒

No materials or documents.

 

  ☐

Additional sheets attached.

 

  ☐

See below:

 

/s/ Amit Singh     October 11, 2018 Employee Signature     Date

 

Page 5 of 5